Citation Nr: 0518470	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  04-04 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to an initial increased rating in excess of 20 
percent for service-connected residuals of a right sacroiliac 
joint injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Raymond L. Liu, Associate Counsel





INTRODUCTION

The veteran, who is the appellant in this case, had verified 
active duty from February 1998 to July 1998, and from June 
2003 to June 2004; he also had unverified duty from August 1, 
2000 to August 15, 2000.

This matter arises before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fargo, North 
Dakota, which denied an initial increased rating in excess of 
20 percent for service-connected residuals of a right 
sacroiliac joint injury.

Examination records indicate the veteran has claimed a total 
disability rating due to individual unemployability (TDIU). 
The TDIU claim has not been certified to the Board on appeal 
nor has it otherwise been developed for appellate purposes. 
Therefore, the Board has no jurisdiction over the claim and 
it will not be considered below. 38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. § 20.101 (2004). It is referred for 
appropriate action.


FINDING OF FACT

The veteran's service-connected residuals of a right 
sacroiliac joint injury is currently manifested by a right 
sacroiliitis and herniated nucleus pulposus at L5-S1 without 
clinical evidence of radiculopathy; with pain in the right 
lower back over the sacroiliac joint; with a slight antalgic 
gait favoring the right; with the ability to walk on toes and 
heels and perform a deep knee bend squat; with the ability to 
hop on his left foot, but not on the right, which would 
produce pain; with relatively good range of motion of forward 
flexion of 85 degrees, extension backward of 25 degrees, side 
flexion to the right at 30 degrees, side flexion to the left 
at 20 degrees, rotation to the right at 20 degrees, and 
rotation to the left at 30 degrees; with pain level that 
ranges from between 1-10 most of the time, but 1-4 level 
while lounging around at home where he spends most of the 
time; with pain that is dependent on activity level and 
increased with more strenuous activity such as fishing, 
walking 50 feet, and standing for 2 hours; with pain after 
exercise that does not result in the loss of strength, loss 
of coordination, or fatigability.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
residuals of a right sacroiliac joint injury have not been 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.40, 4.71a, Diagnostic Codes 5293, 5294 
(2002), Diagnostic Codes 5293, 5294 (2003), Diagnostic Codes 
5236, 5243 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted. See 38 U.S.C.A. §§ 
5103, 5103A (West 2002). Among other things, the VCAA amended 
38 U.S.C.A. § 5103 to clarify VA's duty to notify claimants 
and their representatives of any information that is 
necessary to substantiate the claim for benefits. The VCAA 
also created 38 U.S.C.A. § 5103A, which codifies VA's duty to 
assist, and essentially states that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim. The claimant must be given proper 
notice and an opportunity to respond. Implementing 
regulations for the VCAA were subsequently enacted, which 
were also made effective November 9, 2000, for the most part. 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.159).  The intended effect of the implementing 
regulations was to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide to claimants who file a claim for 
benefits. 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA 
and the implementing regulations are applicable in the 
present case, and will be collectively referred to as "the 
VCAA." 

To comply with the aforementioned VCAA requirements under 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), the RO must 
satisfy the following four duty to notify and assist 
requirements.
 
First, the RO must inform the claimant of the information and 
evidence that is necessary to substantiate the claim. See 38 
U.S.C.A. § 5103 and 38 C.F.R.
§ 3.159(b)(1) (2004). In an April 2002 letter, the RO 
informed the veteran of the evidence necessary to prove 
entitlement to his claim. Specifically, the RO informed the 
veteran that to establish entitlement, he will need to obtain 
evidence such as service medical records, hospital reports, 
and treatment records.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 and 38 C.F.R. § 3.159(b)(1) (2004). In its April 2002 
letter, the RO informed the veteran that it would assist him 
by requesting private treatment reports and provide him a 
medical examination or medical opinion if found necessary. 
 
Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide. See 38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159(b)(1) (2004). In the April 2002 
letter, the RO instructed the veteran to submit any current 
medical evidence regarding his claimed condition. The RO also 
instructed the veteran to provide information about any 
person or agency who may have additional evidence, and 
provided him VA Form 21-4142 to complete regarding such 
treatment.
 
Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim. See 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b)(1) (2004). In the April 2002 letter, the 
RO instructed the veteran to send in the requested 
information and evidence promptly, within a designated period 
of time. 

Throughout the adjudication process and in the April 2002 
letter, the RO has asked the veteran to provide VA with 
information about evidence that might be available, and was 
told VA would assist him in obtaining any additional 
evidence. When the appellant has provided information about 
where he was treated for his claimed condition, VA has 
obtained the records. In view of the development that has 
been undertaken in this claim, further development is not 
needed to comply with VCAA. The appellant has been informed 
of the information and evidence needed to substantiate his 
claim, and he has been made aware of how VA would assist him 
in obtaining evidence and information. He has not identified 
any additional, relevant evidence that has not been requested 
or obtained. For the aforementioned reasons, there is no 
reasonable possibility that further assistance would aid in 
the substantiation of the claim. In short, the requirements 
under the VCAA have been met. Accordingly, there is no 
potential prejudice to the veteran for failure to develop the 
claim. Therefore, the Board will proceed to consider the 
merits of the appeal.


Factual Background

The veteran was examined at MeritCare Hospital in 2002. In 
February 2002, the veteran reported his service injury and 
complained of pain and chronic sciatic-like pain at the 
anterolateral aspect of the hip and the gluteal area 
posterior thigh and pain radiating into the right calf. The 
veteran also complained of pain with flexion and rotational 
movements of the right hip. Upon examination, it was noted 
the veteran had a mildly antalgic gait on the right. He 
demonstrated good posture, and could fully flex, although he 
did the motions fairly carefully as though to avoid pain. He 
could heel walk without any sign of weakness. MRI of the 
lumbar spine showed a definite disc herniation at the 
lumbosacral level on the right with effacement of the S1 
nerve root. However, the physician remarked that the veteran 
was bending and moving around better than most patients with 
a disc herniation and spinal neuropathy.

In March 2002, MeritCare Hospital examined the veteran again. 
The veteran had been receiving sacroiliac joint injections. 
The examination indicated that the MRI had indicated normal 
hips but with abnormal signal intensity at the right 
sacroiliac joint suggesting inflammation. Examination 
revealed no hard findings of lumbar neuropathy. He could 
extend fully without significant pain and could fully forward 
flex and touch his toes. However, he had a positive FABER 
test on the right with sacroiliac compression. He was also 
tender to direct palpation over the right sacroiliac joint. 
The physician indicated that the veteran either had ride 
sided hip and thigh pain due to the MRI proven disc 
herniation or perhaps MRI proven derangement of the right 
sacroiliac joint. The physician noted that in view of the 
fact that there were no hard neurologic findings, it was 
likely the pain generator was the sacroiliac joint.

In May 2003, VA conducted an examination of the veteran. The 
veteran reported that he had been terminated from his job as 
he was unable to perform his duties and indicated that he had 
not worked since that time. The veteran reported pain down 
the back of the right thigh and that the leg below the knee 
would occasionally "fall asleep." He reported pain that 
would radiate proximally into the lower ribcage with sitting 
for long periods. The pain was at its worst on getting up in 
the morning. The worst position for the pain was when he laid 
down but he also reported pain up to an intensity of 9 with 
strenuous activity and exercise.

Upon examination, the veteran was noted to stand with the 
weight off his right leg, leaning slightly to the left. He 
walked with an antalgic gait favoring the right. He was able 
to walk on toes and heels and he could perform a deep knee 
bend squat but complained of increased low back pain on the 
right. Range of motion was reported to be, forward flexion of 
85 degrees, extension backward of 25 degrees, side flexion to 
the right at 30 degrees, side flexion to the left at 20 
degrees, rotation to the right at 20 degrees, and rotation to 
the left at 30 degrees. Neurology examination indicated a 
normal sensation and sensation to light touch was intact in 
the lower extremities. Following exercise, the veteran 
reported increased pain to an intensity of 8, however there 
was no loss of strength, coordination, or fatigability after 
exercise. The examiner noted his impression was right 
sacroiliitis and herniated nucleus pulposus at L5-S1 without 
clinical evidence of radiculopathy.

A subsequent VA radiographic report in May 2003 indicated 
good position and alignment of the vertebral bodies in the 
lumbar spine. There was no significant osteophytic spurring. 
Joint spaces were well maintained and there was no 
spondyloschisis or spondylolysis. The impression was 
essentially a normal examination of the lumbar spine.

Throughout 2002 and 2003, the veteran was treated at Wayzata 
Orthopedics. In late 2002, the veteran was examined and it 
was noted that he had no subjective sensory deficits in the 
lower extremities with 5/5 knee flexor and extensor strength. 
Straight leg raising was negative bilaterally. He did appear 
to be tender to deep palpation and compression across the 
right sacroiliac joint but did not appear bothered by soft 
touch in that region. An X-ray revealed no obvious 
subluxation or dislocation of the joint. The physician 
advised the veteran to increase his activity level and to 
receive another pain injection. The prospect of a joint 
fusion was also discussed.

In June 2003, the Wayzata Orthopedics physician suggested the 
veteran consider a sacroiliac joint fusion procedure to 
alleviate his pain. The veteran reported that since he lost 
his job, he had been lounging around the house. He reported 
that he had not had marked pain with this, but recently 
attempted to do some fishing, walking 50 feet, and standing 
for 2 hours, and had nearly 10/10 pain in his right lower 
back, over the sacroiliac joint. His pain ranged from between 
1-10 most of the time, and at home, it ranged from 1-4 level. 
His gait was noted to be normal. He could hop on his left 
foot, but hopping on the right provoked his pain. 


Law and Analysis

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the Diagnostic Codes of the Schedule for Rating 
Disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004). 
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability. 38 C.F.R. § 4.1. (2004). Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7 (2004).

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) 
distinguished between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition. In Fenderson, the Court agreed that the 
rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.") was not applicable where the veteran was 
expressing dissatisfaction with the initial rating assigned.  

In the present case, the veteran is expressing 
dissatisfaction with the initial rating assigned following 
the grant of service connection for his claimed disability in 
July 2003. Therefore, all of the evidence following the grant 
of service connection (not just the evidence showing the 
present level of disability) must be considered in evaluating 
the veteran's claim. 

A thorough evaluation of a musculoskeletal or orthopedic 
disability for rating purposes requires consideration of any 
functional loss due to pain, incoordination, weakness, or 
fatigability. 38 C.F.R. §§ 4.40, 4.45 (2003); DeLuca v. 
Brown, 8 Vet. App. 202 (1995). Accordingly, when the claimant 
presents subjective complaints of continuous joint pain, 
medical determinations should be made regarding whether the 
affected joints exhibit pain on use, weakened movement, 
excess fatigability, incoordination, or any other disabling 
symptoms. Specifically, a medical opinion should be presented 
addressing the question of whether pain could significantly 
limit functional ability during flare-ups or when the joint 
is used repeatedly over a period of time. These 
determinations should, if feasible, be portrayed in terms of 
the degree of additional range-of-motion loss due to pain on 
use or during flare-ups beyond that clinically demonstrated. 

The veteran's service-connected residuals of a right 
sacroiliac joint injury was rated 20 percent disabling in 
July 2003 under the 2002 provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5294 (2002). Examination has since diagnosed 
the right sacroiliitis and noted a herniated nucleus pulposus 
at L5-S1 without evidence of radiculopathy. The Board will 
thus consider whether an increased rating can be granted 
under this diagnostic code, as well as consider any other 
potentially applicable diagnostic codes.

Effective September 23, 2002, VA revised the criteria for 
diagnosing and evaluating intervertebral disc syndrome.  67 
Fed. Reg. 54,345 (Aug. 22, 2002).  Effective September 26, 
2003, VA revised the criteria for evaluating general diseases 
and injuries of the spine, which include disabilities 
relating to sacroiliac injury or weakness.  68 Fed. Reg. 
51,454 (Aug. 27, 2003). At that time, VA also reiterated the 
changes to Diagnostic Code 5293 (now reclassified as 
Diagnostic Code 5243) for intervertebral disc syndrome. The 
regulations pertaining to disabilities of the spine were 
revised again in July 2004 to address inadvertently omitted 
text that previously appeared in the table of the proposed 
rule published in the Federal Register on September 4, 2002 
(67 Fed. Reg. 56509-56516). The amendment corrected the 
omission by reinserting the two missing notes (pertaining to 
Diagnostic Code 5243) into the table, and was made effective 
September 26, 2003. 69 Fed. Reg. 32449-32450 (June 10, 2004). 

The Board will evaluate the veteran's claim under both the 
old criteria in the VA Schedule for Rating Disabilities and 
the current regulations in order to ascertain which version 
would accord him the highest rating.  According to VAOPGCPREC 
7-2003 (Nov. 19, 2003), in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the Federal Circuit overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent it conflicts 
with the precedents of the United States Supreme Court 
(Supreme Court) and the Federal Circuit.  Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that, when a statute or regulation 
changes while a claim is pending before VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.  

However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after the effective dates of the new 
regulations.  

In determining whether a particular new statute or new 
regulation may be applied to a pending case, it must first be 
determined whether the statute or regulation itself addresses 
that issue. If the statute or regulation is silent, it must 
be determined whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects. Generally, if applying the new provision 
would produce such retroactive effects, the new provision 
should not apply the new provision to the claim.  If applying 
the new provision would not produce retroactive effects, the 
new provision must be applied. Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.

There is no simple test for determining whether applying a 
new statute or regulation to a particular claim would produce 
retroactive effects. Generally, a statute or regulation would 
have a disfavored retroactive effect if it attaches new legal 
consequences to events completed before its enactment or 
extinguishes rights that previously accrued.  Most statutes 
and regulations liberalizing the criteria for entitlement to 
a benefit may be applied to pending claims because they would 
affect only prospective relief.  Statutes or regulations 
restricting the right to a benefit may have disfavored 
retroactive effects to the extent their application to a 
pending claim would extinguish the claimant's right to 
benefits for periods before the statute or regulation took 
effect.

In determining whether the veteran is entitled to a rating in 
increased rating, the Board must consider (1) whether an 
increased rating is warranted under the "old" criteria at 
any time on or after the date of claim; (2) whether an 
increased rating is warranted under the "new" criteria for 
intervertebral disc syndrome at any time on or after 
September 23, 2002; and (3) whether an increased rating is 
warranted under the "new" criteria for other disabilities 
of the spine, which includes disabilities relating to 
sacroiliac injury or weakness, at any time on or after 
September 26, 2003.  

Prior to September 26, 2003, disabilities manifested by 
limitation of motion in the thoracic (dorsal) and lumbar 
spine were evaluated in accordance with the criteria set 
forth in 38 C.F.R. § 4.71a, Diagnostic Codes 5291-92 (2003).  
Evaluations of 0, 10, and 10 percent were assigned for 
slight, moderate, and severe limitation of motion of the 
dorsal spine, and evaluations of 10, 20, and 40 percent were 
assigned for slight, moderate, and severe limitation of 
motion of the lumbar spine, respectively.  

In addition, lumbosacral strain was evaluated in accordance 
with the criteria set forth in 38 C.F.R. § 4.17a, Diagnostic 
Code 5295 (2003).  A zero percent rating was warranted if the 
condition was manifested by slight subjective symptoms only, 
and a 10 percent rating was warranted if there was 
characteristic pain on motion.  If there was muscle spasm on 
extreme forward bending, or loss of lateral spine motion, 
unilateral, in the standing position, a 20 percent rating was 
warranted.  The highest available schedular evaluation, 40 
percent, was warranted where the condition was severe, with 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
spaces, or with some of these characteristics with abnormal 
mobility on forced motion.  Id.

Effective from September 26, 2003, disabilities of the 
thoracolumbar spine are to be rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2004). 
Sacroiliac injury and weakness disability is currently rated 
under Diagnostic Code 5236. Under that rating formula, a 20 
percent rating is warranted if forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees; or if the combined range of motion 
of the thoracolumbar spine is not greater than 120 degrees; 
or if there is muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spine contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 
40 percent rating is assigned for forward flexion of the 
thoracolumbar spine to 30 degrees or less; or if there is 
favorable ankylosis of the entire thoracolumbar spine.  And, 
a 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.  ("Unfavorable ankylosis" 
is defined, in pertinent part, as "a condition in which the 
entire thoracolumbar spine is fixed in flexion or 
extension".  See id., Note (5).  These criteria are to be 
applied irrespective of whether there are symptoms such as 
pain (whether or nor it radiates), stiffness, or aching in 
the affected area of the spine, id., and they "are meant to 
encompass and take into account the presence of pain, 
stiffness, or aching, which are generally present when there 
is a disability of the spine".  68 Fed. Reg. at 51,455 
(Supplementary Information).

Notes appended to the new rating formula for diseases and 
injuries of the spine specify that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  Id., Note 
(2).  Provided, however, that, in exceptional cases, an 
examiner may state that because of age, body habitus, 
neurologic disease, or other factors not the result of 
disease or injury of the spine, the range of motion of the 
spine in a particular individual should be considered normal 
for that individual, even though it does not conform to the 
normal range of motion generally recognized by VA.  Id., Note 
(3).  Further, the term "combined range of motion" refers 
to "the sum of the range of forward flexion, extension, left 
and right lateral flexion, and left and right rotation"; 
provided, however, that the aforementioned normal ranges of 
motion for each component of spinal motion, as recognized by 
VA, are the maximum that can be used for calculation of the 
combined range of motion, and each range of motion 
measurement is to be rounded to the nearest five degrees  
Id., Notes (2) and (4).

Following a review of the available evidence in this case, 
and the applicable laws and regulations, it is the Board's 
conclusion that the preponderance of the evidence is against 
the assignment of an evaluation in excess of 20 percent for 
the veteran's residuals of a right sacroiliac joint injury, 
whether under the "old" or "new" criteria.

First, with respect to the application of the "old" 
criteria, the Board finds that the evidence does not support 
the assignment of a higher rating under former Diagnostic 
Code 5295 (pertaining to lumbosacral strain and encompassing 
sacroiliac injuries).  The record does not show that the 
veteran's disability is manifested by listing of the whole 
spine to the opposite side, a positive Goldthwaite's sign, 
narrowing or irregularity of joint spaces, or abnormal 
mobility on forced motion. The examination evidence shows 
that the veteran's range of motion has been reported to be, 
forward flexion of 85 degrees, extension backward of 25 
degrees, side flexion to the right at 30 degrees, side 
flexion to the left at 20 degrees, rotation to the right at 
20 degrees, and rotation to the left at 30 degrees. Thus, it 
does not appear that he has "marked" limitation of forward 
bending, or loss of lateral motion of arthritis changes. 
Under the circumstances, the Board cannot conclude that the 
veteran's thoracic-lumbar strain is "severe", so as to 
warrant the assignment of a higher evaluation. 

Finally, with respect to the current Diagnostic Code 5236 
(pertaining to sacroiliac injury and weakness), the Board 
acknowledges, as set forth previously, that the veteran has 
complained of pain with flexion and rotational movements of 
the right hip, and pain with prolonged lying down. However, 
as noted above, the objective evidence shows that he can 
forward flex to 85 degrees, and that there is no indication 
of ankylosis. There is also no noted associated objective 
neurologic abnormalities or clinical evidence of 
radiculopathy. Neurology examination indicated a normal 
sensation and sensation to light touch was intact in the 
lower extremities. Accordingly, there is no basis for 
assigning a higher rating under the "new" criteria.

As the veteran has been diagnosed with a right sacroiliitis 
with a noted herniated nucleus pulposus at L5-S1, additional 
consideration under intervertebral disc syndrome is warranted 
under the old Diagnostic Code 5293 and the new Diagnostic 
Code 5243.  

Under the former code for intervertebral disc syndrome, a 40 
percent rating is granted under the old criteria for 
intervertebral disc syndrome that is severely disabling with 
recurring attacks and intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002).  The maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
disease which is pronounced with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  A precedent opinion of VA's 
Office of General Counsel, VAOPGCPREC 36-97 (1997), held that 
Diagnostic Code 5293 involves loss of range of motion because 
the nerve defects and resulting pain associated with injury 
to the sciatic nerve may cause limitation of motion of the 
cervical, thoracic, or lumbar vertebrae.

Applying the medical evidence to the above criteria, the 
veteran complains of pain on rotation movement and when 
performing more strenuous activities that include fishing, 
standing for prolonged periods of time (2 hours or more), or 
walking for longer distances such as 50 feet. During such 
attempts at more strenuous activity, his pain is 10/10. 
However, generally he reports his pain ranges from 1-10 and 
is lower while at home, where it ranges from 1-4. The 
evidence indicates there is no associated radiculopathy. He 
does appear to be tender to deep palpation and compression of 
the right sacroiliac joint but does not appear bothered by 
soft touch in that reach. He complains that the pain is at 
its worst on getting up in the morning. The worst position 
for the pain was when he laid down but he also had pain up to 
an intensity of 9 with strenuous exercise. The degree of pain 
appears to be relative to the level of activity and 
inactivity. None of the objective findings are indicative of 
severe, recurring attacks with only intermittent relief. The 
evidence indicates that the veteran experiences, at most, 
moderate intervertebral disc syndrome, whose constellation of 
symptomatology is consistent with the criteria for a 20 
percent rating under the old criteria.

The revisions to 38 C.F.R. § 4.71a, Diagnostic Code 5293, for 
rating intervertebral disc syndrome provide that preoperative 
or postoperative intervertebral disc syndrome is to be 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  

With regard to the first method of evaluation (total duration 
of incapacitating episodes over the past 12 months), the new 
criteria provide that a 10 percent evaluation is warranted if 
intervertebral disc syndrome is manifested by incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months.  A 20 percent 
evaluation is warranted if incapacitating episodes have a 
total duration of at least two weeks but less than four 
weeks; a 40 percent rating is warranted if the total duration 
is at least four weeks but less than six weeks; and a 60 
percent rating is warranted if the total duration is at least 
six weeks.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2004). The revised schedule does not provide for an 
evaluation higher than 60 percent.  

For purposes of evaluations under 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician. The 
veteran's degree of pain is dependent on the level of 
activity. His degree of pain generally ranges from 1-10. 
While at home, where he spends the majority of the time, the 
pain ranges from 1-4. However, the veteran has not complained 
of or reported the presence of flare-ups that necessitate bed 
rest prescribed by a physician. The record indicates the 
physician has encouraged the veteran to increase his level of 
activity, as the physician noted the veteran was spending a 
lot of time lounging around the house. Thus, there is no 
evidence of incapacitating episodes having a total duration 
of at least 4 weeks in the past 12 months that would entitle 
him to a higher evaluation.

Nevertheless, the veteran may obtain a greater disability 
rating by combining separate evaluations for any chronic 
orthopedic and neurologic manifestations under 38 C.F.R. § 
4.25.  With regard to the second method of evaluation 
(combining separate evaluations of chronic orthopedic and 
neurologic manifestations), the criteria effective from 
September 23, 2002 provide that when evaluating 
intervertebral disc syndrome on the basis of chronic 
manifestations, orthopedic disabilities are to be evaluated 
using the criteria from the most appropriate orthopedic 
diagnostic code(s), and neurologic disabilities are to be 
evaluated separately using the criteria from the most 
appropriate neurologic code(s).  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003), Note (2).  

The most recent amendment to 38 C.F.R. § 4.71a changed the 
diagnostic codes for spine disorders to 5235 to 5243, and 
spine disorders are now rated under the General Rating 
Formula for Diseases and Injuries of the Spine. With or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, the revised rating criteria 
provide a 100 percent rating for unfavorable ankylosis of 
the entire spine; and a 50 percent rating for unfavorable 
ankylosis of the entire thoracolumbar spine. The criteria 
for a 40 percent rating are unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  

The fact that the revised criteria include symptoms such as 
pain, stiffness, aching, etc., if present, means that 
evaluations based on pain alone are not appropriate, unless 
there is specific nerve root pain, for example, that could be 
evaluated under the neurologic sections of the rating 
schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of 
the following:  difficulty walking because of a limited line 
of vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (5) (2004).  In this case, there is no medical 
evidence diagnosing ankylosis of the entire spine, and the 
veteran does not have the manifestations of limitation of 
motion, muscle spasms, or other neurological symptoms 
required for a higher evaluation under this rating code. 
Thus the veteran would not be entitled to a greater combined 
rating than 20 percent under the General Rating Formula for 
Diseases and Injuries to the Spine. See C.F.R. 4.71a (2004).

As the provisions of the criteria governing functional loss 
due to pain or use during flare-ups have been considered 
under the Diagnostic Code, there is no evidence to warrant 
any additional disability based on the criteria.

The assignment of a rating in excess of 20 percent for the 
veteran's service-connected residuals of a right sacroiliac 
joint injury is therefore not warranted. The evidence does 
not show that the veteran is entitled to a higher evaluation.

As is true with any piece of evidence, the credibility and 
weight to be attached to these opinions are within the 
province of the Board as adjudicators. Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993). Although the veteran indicates 
in his statements that he believes his disability warrant a 
higher rating, he has not provided medical evidence 
demonstrating his manifestations warrant a higher rating 
under the schedular criteria. As the preponderance of the 
evidence is against his claim for increased rating, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).

In arriving at the foregoing decisions, the Board has also 
considered the possibility of referring this case to the 
Director of the VA Compensation and Pension Service for 
possible approval of an extraschedular rating for the 
veteran's service-connected condition. The evidence, however, 
does not show such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards in rating that disability. 38 C.F.R. § 3.321(b)(1) 
(2004). Rather, the record shows that the manifestations of 
the service-connected disabilities are those contemplated by 
the regular schedular standards. It must be emphasized that 
the disability ratings are not job specific. They represent 
as far as can practicably be determined the average 
impairment in earning capacity as a result of diseases or 
injuries encountered incident to military service and their 
residual conditions in civilian occupations. Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations of illnesses proportionate to the severity of 
the several grades of disability. 38 C.F.R. § 4.1 (2004). 
Absent evidence to the contrary, the Board finds no reason 
for further action under 38 C.F.R. § 3.321(b)(1) (2004).



ORDER

Entitlement to a rating in excess of 20 percent for service-
connected residuals of a right sacroiliac joint injury is 
denied.



	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


